02-12-136,137-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00136-CR
NO. 02-12-00137-CR
 



Bradley Harold Andrews


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM County
Criminal Court No. 1 OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Bradley Harold Andrews filed a pro se notice of appeal from his convictions
for assault–family violence.  The trial court’s certifications for both cases
state that “the defendant has waived the right of appeal.”[2] 
On April 9, 2012, we notified Andrews that his appeals may be dismissed
unless he or any party desiring to continue the appeals filed a response on or
before April 19, 2012, showing grounds for continuing the appeals. 
Andrews filed a response, but it does not show grounds for continuing the
appeals.  Therefore, in accordance with the trial court’s certifications, we
dismiss these appeals.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 24, 2012




[1]See Tex. R. App. P. 47.4.


[2]After a jury convicted
Andrews of the underlying offense, he waived his right to appeal in exchange
for an agreement with the State on punishment.